Exhibit 10.10.2

DIRECTOR DEFERRED SHARE UNIT AGREEMENT

DIRECTOR DEFERRED SHARE UNIT AGREEMENT (the “Agreement”) dated as of the Grant
Date set forth in the Notice of Grant (defined below), by and between Gogo Inc.,
a Delaware corporation (the “Company”), and the director whose name appears in
the Notice of Grant (the “Director”).

1. Grant of Deferred Share Units. The Company hereby evidences and confirms its
grant to the Director, effective as of the Grant Date, of the number of deferred
stock units (the “Deferred Share Units”) specified in the Gogo Inc. 2013 Omnibus
Equity Incentive Plan Deferred Share Unit Grant Notice delivered by the Company
to the Director (the “Notice of Grant”). This Agreement is subordinate to, and
the terms and conditions of the Deferred Share Units granted hereunder are
subject to, the terms and conditions of the Gogo Inc. 2013 Omnibus Equity
Incentive Plan (the “Plan”), which are incorporated by reference herein. If
there is any inconsistency between the terms hereof and the terms of the Plan,
the terms of the Plan shall govern. Any capitalized terms used herein without
definition shall have the meanings set forth in the Plan. All Deferred Share
Units shall be vested immediately upon grant.

2. Settlement of Deferred Share Units. Subject to Section 6(d), the Company
shall deliver to the Director one share of Stock, in settlement of each
outstanding Deferred Share Unit 90 days after your Termination of Service or, if
payment is required to be delayed past such date pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) because the Director is
deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(1) of the Code and the regulations thereunder, on the
first business day following the six-month anniversary of the Director’s
Termination of Service, or as soon thereafter as practicable (but no later than
December 31 of such year), in each case by either (A) issuing one or more stock
certificates evidencing the Stock to the Director, or (B) registering the
issuance of the Stock in the name of the Director through a book entry credit in
the records of the Company’s transfer agent. No fractional shares of stock shall
be issued in respect of Deferred Share Units. Fractional Deferred Share Units
shall be settled through a cash payment equal to the Fair Market Value of the
Stock on the settlement date. Upon a Change in Control Deferred Share Units
shall have the treatment set forth in the Plan.

3. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Director may not sell the shares of Stock acquired upon vesting
of the Deferred Share Units unless such shares are registered under the
Securities Act of 1933, as amended (the “Securities Act”), or, if such shares
are not then so registered, such sale would be exempt from the registration
requirements of the Securities Act. The sale of such shares must also comply
with other applicable laws and regulations governing the share and Director may
not sell the shares of Stock if the Company determines that such sale would not
be in material compliance with such laws and regulations.

 

1



--------------------------------------------------------------------------------

4. Director’s Rights with Respect to the Deferred Share Units.

(a) Restrictions on Transferability. The Deferred Share Units granted hereby are
not assignable or transferable, in whole or in part, and may not, directly or
indirectly, be offered, transferred, sold, pledged, hedged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Director upon the
Director’s death; provided that the deceased Director’s beneficiary or
representative of the Director’s estate shall acknowledge and agree in writing,
in a form reasonably acceptable to the Company, to be bound by the provisions of
this Agreement and the Plan as if such beneficiary or the estate were the
Director.

(b) No Rights as Stockholder. The Director shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Stock corresponding to the
Deferred Share Units granted hereby unless and until shares of Stock are issued
to the Director in respect thereof.

(c) Dividend Equivalents. The Director shall be credited with Dividend
Equivalents in the form of additional Deferred Share Units when cash dividends
are paid on the Stock. Such Dividend Equivalents shall be computed by dividing:
(i) the amount obtained by multiplying the amount of the dividend declared and
paid for each share of Stock by the number of Deferred Share Units held by the
Director on the record date, by (ii) the Fair Market Value of the Stock on the
dividend payment date for such dividend, with fractions computed to four decimal
places. Such additional Deferred Share Units shall be fully vested and settled
in the same manner as the Deferred Share Units to which they relate.

5. Adjustment in Capitalization. The number, class or other terms of any
outstanding Deferred Share Units shall be adjusted by the Board to reflect any
extraordinary dividend, stock dividend, stock split or share combination or any
recapitalization, business combination, merger, consolidation, spin-off,
exchange of shares, liquidation or dissolution of the Company or other similar
transaction affecting the Stock in such manner as it determines in its sole
discretion.

6. Miscellaneous.

(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

 

2



--------------------------------------------------------------------------------

(b) No Right to Continued Service. Nothing in the Plan or this Agreement shall
interfere with or limit in any way any right to terminate the Director’s service
at any time, or confer upon the Director any right to continue as a director.

(c) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.

(d) Tax Withholding. The Company and its Subsidiaries shall have the right to
deduct from all amounts paid to the Director in cash (whether under the Plan or
otherwise) any amount of taxes required by law to be withheld in respect of
settlement of the Deferred Share Units under the Plan as may be necessary in the
opinion of the Company to satisfy tax withholding required under the laws of any
country, state, province, city or other jurisdiction, including but not limited
to income taxes, capital gains taxes, transfer taxes, and social security
contributions that are required by law to be withheld. The Company may require
the recipient of the shares of Stock to remit to the Company an amount in cash
sufficient to satisfy the amount of taxes required to be withheld as a condition
to the issuance of such shares. The Committee may, in its discretion, require
the Director, or permit the Director to elect, subject to such conditions as the
Committee shall impose, to meet such obligations by having the Company withhold
or sell the least number of whole shares of Stock having a Fair Market Value
sufficient to satisfy all or part of the amount required to be withheld.

(e) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

(f) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Deferred Share
Units evidenced hereby, the Director acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; and (c) that the future value of the Stock is
unknown and cannot be predicted with certainty.

(g) Employee Data Privacy. By entering into this Agreement and accepting the
Deferred Share Units evidenced hereby, the Director: (a) authorizes the Company,
any agent of the Company administering the Plan or providing Plan recordkeeping
services, to disclose to the Company or any of its affiliates any information
and data the Company requests in order to facilitate the grant of the Award and
the administration of the Plan; (b) waives any data privacy rights the Director
may have with respect to such information; and (c) authorizes the Company and
its agents to store and transmit such information in electronic form.

 

3



--------------------------------------------------------------------------------

(h) Consent to Electronic Delivery. By entering into this Agreement and
accepting the Deferred Share Units evidenced hereby, Director hereby consents to
the delivery of information (including, without limitation, information required
to be delivered to the Director pursuant to applicable securities laws)
regarding the Company and the Subsidiaries, the Plan, this Agreement and the
Deferred Share Units via Company web site or other electronic delivery.

(i) Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(j) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

4